DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 01/17/2020, 11/19/2020, 04/23/2021, and 06/01/2021 has been acknowledged.

Claim Objections
Claims 23, 24, 28, 30, and 32 are objected to because of the following informalities: 
Claims 23, 24, 28, 30, and 32 do not recite a transitional phrase; therefore “further comprising” should be added as a transitional phrase for these claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-8, and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line 11-12 and 19-22, Claim 21 line 2-5, Claim 31 line 2-5, Claim 3 line 8-12, and Claim 22 line 2-5 recites the limitations of depositing metal in the three dimensional cavity plurality of at least partially closed conductive sidewall layers and wherein the first plurality of at least partially closed conductive sidewall layers are least partially define the first resonate space (see proposed examiner amendments provided below).
Claim 6 line 4-8 recites “combining the metalized second surface of the first optically transparent dielectric layer with the metalized first surface of the second optically transparent dielectric layer, the first resonant space adjacent to the second resonant space, wherein the metal deposited on the second surface form a third ground plane between the first resonant space and the second resonant space”. There is insufficient antecedent basis for the metalized second surface of the first optically transparent dielectric layer and the metallized first surface of the second optically transparent dielectric layer, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets claim 6 to include metal deposited on the second surface of the first optically transparent dielectric layer with the metal deposited on the first surface of the second optically transparent dielectric layer, the first resonant space adjacent to the second resonant space, wherein the metal deposited on the first surface and the metal deposited on the second surface form a third ground plane between the first resonant space and the second resonant space” (see proposed examiner amendments provided below).
Claim 7 is recited as being dependent upon claim 8, However, claim 8 has previously been canceled, therefore the dependency of claim 7 is not clear, thereby rendering claim 7 indefinite because the metes and bounds of claim 7 are not clear. For the purpose of examination, the examiner interprets claim 7 to be dependent upon claim 6 (see proposed examiner amendments provided below).
Claim 23 line 1-2 recites “the first set of at least partially closed sidewalls” and “the second set of at least partially closed sidewalls”. There is insufficient antecedent basis for “the first set of at least partially closed sidewalls” and “the second set of at least partially closed sidewalls” in the claims, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets these limitations to read as “the first plurality of at least partially closed conductive sidewall layers” and “the second plurality of at least partially closed conductive sidewall layers” respectively (see proposed examiner amendments provided below).
Claim 25 line 4 recites “the second set of at least partially closed conductive sidewalls”. There is insufficient antecedent basis for “the second set of at least partially closed conductive sidewalls” in the claims, thereby rendering the claim indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets these limitations to read as “the second plurality of at least partially closed conductive sidewall layers
Claims 27, 29, and 32 recites steps of forming arrays of resonant spaces. However, it is not sufficiently clear from the claim language how these steps of forming the arrays are connected to the steps of claims 21 and 31 which claims 27, 29, and 32 depends upon respectively, therefore these claims omit essential elements connecting how the steps of claims 27, 29, and 32are related to the steps of claims 21 and 31 which claims 27, 29, and 32 depend upon respectively, thereby rendering the claims indefinite because the metes and bounds of the claim are not sufficiently clear. For the purpose of examination, the examiner interprets claims 27, 29, and 32 to recite “wherein at least partially define the first resonant space in the optically transparent dielectric material includes:” before the steps of claims 27, 29, and 32 respectively (see proposed examiner amendments provided below).

Allowable Subject Matter
Claims 1, 3, 5-8, 21-33 would be allowable if amended according to one of the following proposed examiner amendments proposed on 02/28/2022, 03/04/2022, and 03/14/2022 respectively; the proposed examiner amendments would overcome the above 112(b) rejections of claims 1, 3, 5-8, and 21-33 and clarify the claimed invention. 

Proposed Examiner Amendments:

02/28/2022
1. A method for forming a radio frequency device, comprising: 
irradiating, with laser energy, a first three dimensional structure in a first optically transparent dielectric layer, the first three dimensional structure including a first plurality of sidewall regions extending at least partially between a first surface and a second surface of the first optically transparent dielectric layer; 
etching the first three dimensional structure to form a first three dimensional cavity structure; 
depositing metal in the first three dimensional cavity structure to form a first plurality of at least partially closed conductive sidewall [[layer]] layers extending at least partially between the first surface and the second surface of the first optically transparent dielectric layer; 
forming a first radio frequency input-output (RF I/O) region and a first ground plane on the first surface of the first optically transparent dielectric layer, the first ground plane spaced apart from, and located about, a perimeter of the first RF I/O region, wherein the [[deposited first plurality of at least partially closed conductive sidewall layers at least partially [[defines]] define a first resonant space in the first optically transparent dielectric layer.

3. The method of claim 1, further comprising: 
irradiating, with laser energy, a second three dimensional structure in a second optically transparent dielectric layer, the second three dimensional structure including a second plurality of sidewall regions extending at least partially between the first surface and the second surface of the second optically transparent dielectric layer,
etching the second three dimensional structure to form a second three dimensional cavity structure; 
depositing metal in the second three dimensional cavity structure to form a second plurality of at least partially closed conductive sidewall [[layer]] layers extending at least partially between the first surface and the second surface of the second optically transparent dielectric layer, 
wherein the [[deposited metal]] second plurality of at least partially closed conductive sidewall layers at least partially [[defines]] define a second resonant space in the second optically transparent dielectric layer

6. The method of claim 3, further comprising: 
depositing metal on the first surface of the second optically transparent dielectric layer; 
depositing metal on the second surface of the first optically transparent dielectric layer; 
combining the [[metalized]] metal deposited on the second surface of the first optically transparent dielectric layer with the [[metalized]] metal deposited on the first surface of the second optically transparent dielectric layer, the first resonant space adjacent to the second resonant space, 
wherein the [[metalized]] metal deposited on the first surface and the [[metalized]] metal deposited on the second surface form a third ground plane between the first resonant space and the second resonant space

7. The method of claim 8, wherein coupling the first resonant space to the second resonant space includes patterning a first aperture on the metal deposited on the first surface of the second optically transparent dielectric layer and patterning a second aperture on the second surface of the first optically transparent dielectric layer, the first aperture aligned with the second aperture when the [[metalized]] metal deposited on the second surface of the first optically transparent dielectric layer is combined with the [[metalized]] metal deposited on the first surface of the second optically transparent dielectric layer.

21. A method of making a radio frequency device, the method comprising: 
at least partially defining a first resonant space in an optically transparent dielectric material by forming a first plurality of at least partially closed conductive sidewall layers by depositing conductive material on a first [[set]] plurality of [[at least partially closed sidewalls]] sidewall regions formed by etching first portions of the optically transparent dielectric material after irradiating the first portions with laser energy; 
plurality of at least partially closed conductive [[sidewalls]] sidewall layers; 
forming a first radio frequency input-output (RF I/O) region at the first surface, the first ground plane spaced apart from, and located about a perimeter of at least a portion of the first RF I/O region.

22. The method of claim 21, further comprising: 
at least partially defining a second resonant space in the optically transparent dielectric material by forming a second plurality of at least partially closed conductive sidewall layers by depositing conductive material on a second [[set]] plurality of [[at least partially closed sidewalls]] sidewall regions formed by etching second portions of the optically transparent dielectric material after irradiating the second portions with laser energy, the second resonant space adjacent and electromagnetically coupled to the first resonant space; 
forming an intermediate ground plane by depositing conductive material on an intermediate wall portion formed by etching the optically transparent dielectric material after irradiating the intermediate wall portion with laser energy, the intermediate ground plane defining a boundary between the first resonant space and the second resonant space.

23. The method of Claim 22, further comprising etching the first [[set]] plurality of at least partially closed conductive [[sidewalls]] sidewall layers to have a structure different from a structure of the second [[set]] plurality of at least partially closed conductive [[sidewalls]] sidewall layers.

24. The method of Claim 22, further comprising forming the optically transparent dielectric material by combining a first optically transparent dielectric layer comprising the first resonant space with a second optically transparent dielectric layer comprising the second resonant space.

25. The method of Claim 22, further comprising: 
forming a second ground plane on a second surface, opposite the first surface, of the optically transparent dielectric material, the second ground plane at least partially enclosing an open end of the second [[set]] plurality of at least partially closed conductive [[sidewalls]] sidewall layers; 
forming a second RF I/O region at the second surface, the second ground plane spaced apart from, and located about a perimeter of at least a portion of, the second RF I/O region.

27. The method of Claim 22, [[further comprising]] wherein at least partially defining the first resonant space in the optically transparent dielectric material includes:
forming a first M by N array of at least partially defined first resonant spaces in the optically transparent dielectric material; 
forming a second M by N array of least partially defined second resonant spaces in the optically transparent dielectric material, the first M by N array adjacent to the second M by N array, each first resonant space aligned with, and electromagnetically coupled to, a 

28. The method of Claim 27, further comprising electromagnetically coupling each first resonant space to the corresponding second resonant space by providing a corresponding aperture, devoid of conductive material, in the intermediate ground plane separating the first resonant space from the corresponding second resonant space.

29. The method of Claim 21, [[further comprising]] wherein at least partially defining the first resonant space in the optically transparent dielectric material includes forming a first M by N array of at least partially formed first resonant spaces in the optically transparent dielectric material.

30. The method of Claim 21, further comprising inductively coupling the first ground plane to the first RF I/O region.

31. A method of making a radio frequency device, the method comprising: 
at least partially defining an antenna resonant space in an optically transparent dielectric material by forming a first plurality of at least partially closed conductive sidewall layers by depositing a conductive material on a first [[set]] plurality of [[at least partially closed sidewalls]] sidewall regions formed by etching first portions of the optically transparent dielectric material after irradiating the first portions with laser energy, 
forming an antenna element on a first surface of the optically transparent dielectric material, the antenna element at least partially enclosing a first open end of the first set of at least partially closed conductive sidewalls; 
at least partially defining a filter resonant space in the optically transparent dielectric material by forming a second plurality of at least partially closed conductive sidewall layers by depositing conductive material on a second [[set]] plurality of [[at least partially closed sidewalls]] sidewall regions formed by etching second portions of the optically transparent dielectric material after irradiating the second portions with laser energy; 
forming a second ground plane on a second surface, opposite the first surface, of the optically transparent dielectric material, the second surface at least partially enclosing an open end of the second [[set]] plurality of at least partially closed conductive [[sidewalls]] sidewall layers, the filter resonant space adjacent and electromagnetically coupled to the antenna resonant space, an intermediate ground plane located at least partially between the antenna resonant space and the filter resonant space; 
forming a radio frequency input-output (RF I/O) region at the second surface, the second ground plane spaced apart from, and located about a perimeter of at least a portion of, the RF I/O region.

32. The method of Claim 31, [[further comprising]] wherein at least partially defining the antenna resonant space in the optically transparent dielectric material includes: 
forming an M by N antenna array of at least partially formed antenna resonant spaces in the optically transparent dielectric material, a center of each adjacent antenna resonant space 
forming an M by N filter array of least partially formed filter resonant spaces in the optically transparent dielectric material, the M by N antenna array adjacent to the M by N filter array, each antenna resonant space aligned with, and electromagnetically coupled to, a corresponding filter resonant space, and each antenna resonant space separated from the corresponding filter resonant space by an intermediate ground plane.

33. The method of Claim 32, further comprising inductively coupling the second ground plane to the RF I/O region of each filter resonant space.

03/04/2022
1. A method for forming a radio frequency device, comprising: 
irradiating, with laser energy, a first three dimensional structure in a first optically transparent dielectric layer, the first three dimensional structure including a first plurality of sidewall regions extending at least partially between a first surface and a second surface of the first optically transparent dielectric layer; 
etching the first three dimensional structure to form a first three dimensional cavity structure; 
depositing metal in the first three dimensional cavity structure to form a first plurality of at least partially closed conductive sidewall [[layer]] layers extending at least partially between the first surface and the second surface of the first optically transparent dielectric layer; 
forming a first radio frequency input-output (RF I/O) region and a first ground plane on the first surface of the first optically transparent dielectric layer, the first ground plane spaced apart from, and located about, a perimeter of the first RF I/O region, wherein the [[deposited metal]] first plurality of at least partially closed conductive sidewall layers at least partially [[defines]] define a first resonant space in the first optically transparent dielectric layer.

3. The method of claim 1, further comprising: 
irradiating, with laser energy, a second three dimensional structure in a second optically transparent dielectric layer, the second three dimensional structure including a second plurality of sidewall regions extending at least partially between the first surface and the second surface of the second optically transparent dielectric layer,
etching the second three dimensional structure to form a second three dimensional cavity structure; 
depositing metal in the second three dimensional cavity structure to form a second plurality of at least partially closed conductive sidewall [[layer]] layers extending at least partially between the first surface and the second surface of the second optically transparent dielectric layer, 
wherein the [[deposited metal]] second plurality of at least partially closed conductive sidewall layers at least partially [[defines]] define a second resonant space in the second optically transparent dielectric layer.

6. The method of claim 3, further comprising: 
depositing metal on the first surface of the second optically transparent dielectric layer; 
depositing metal on the second surface of the first optically transparent dielectric layer; 
combining the [[metalized]] metal deposited on the second surface of the first optically transparent dielectric layer with the [[metalized]] metal deposited on the first surface of the second optically transparent dielectric layer, the first resonant space adjacent and electromagnetically coupled to the second resonant space, 
wherein the [[metalized]] metal deposited on the first surface and the [[metalized]] metal deposited on the second surface form a third ground plane between the first resonant space and the second resonant space

7. The method of claim 8, [[wherein]]further comprising electromagnetically coupling the first resonant space to the second resonant space by [[includes]]patterning a first aperture on the metal deposited on the first surface of the second optically transparent dielectric layer and patterning a second aperture on the second surface of the first optically transparent dielectric layer, the first aperture aligned with the second aperture when the [[metalized]] metal deposited on the second surface of the first optically transparent dielectric layer is combined with the [[metalized]] metal deposited on the first surface of the second optically transparent dielectric layer.

21. A method of making a radio frequency device, the method comprising: 
at least partially defining a first resonant space in an optically transparent dielectric material by depositing conductive material on a first [[set]] plurality of [[at least partially closed sidewalls]] sidewall regions formed by etching first portions of the optically transparent dielectric material after irradiating the first portions with laser energy; 
forming a first ground plane on a first surface of the optically transparent dielectric material, the first ground plane at least partially enclosing an open end of a first [[plurality of at least partially closed conductive [[sidewalls]] sidewall layers formed by depositing the conductive material on the first plurality of sidewall regions; 
forming a first radio frequency input-output (RF I/O) region at the first surface, the first ground plane spaced apart from, and located about a perimeter of at least a portion of the first RF I/O region.

22. The method of claim 21, further comprising: 
at least partially defining a second resonant space in the optically transparent dielectric material by depositing conductive material on a second [[set]] plurality of at least partially closed [[sidewalls]]sidewall regions formed by etching second portions of the optically transparent dielectric material after irradiating the second portions with laser energy, the second resonant space adjacent and electromagnetically coupled to the first resonant space; 
forming an intermediate ground plane by depositing conductive material on an intermediate wall portion formed by etching the optically transparent dielectric material after irradiating the intermediate wall portion with laser energy, the intermediate ground plane defining a boundary between the first resonant space and the second resonant space.

23. The method of Claim 22, further comprising etching the first and second portions of the optically transparent dielectric material so that the first [[set]] plurality of at least partially closed conductive [[sidewalls]] sidewall layers has a structure different from a structure of a second [[set]] plurality of at least partially closed [[sidewalls]] conductive sidewall layers formed by depositing the conductive material on the second plurality of at least partially closed sidewall layers.

24. The method of Claim 22, further comprising combining a first optically transparent dielectric layer comprising the first resonant space with a second optically transparent dielectric layer comprising the second resonant space, wherein the combined first and second optically transparent dielectric materials constitute the optically transparent dielectric material.

25. The method of Claim 22, further comprising: 
forming a second ground plane on a second surface, opposite the first surface, of the optically transparent dielectric material, the second ground plane at least partially enclosing an open end of a second [[set]] plurality of at least partially closed conductive [[sidewalls]] sidewall layers formed by depositing the conductive material on the second at least partially closed sidewall; 
forming a second RF I/O region at the second surface, the second ground plane spaced apart from, and located about a perimeter of at least a portion of, the second RF I/O region.

27. The method of Claim 22, [[wherein
at least partially defining the first resonant space in the optically transparent dielectric material includes forming a first M by N array of at least partially defined first resonant spaces in the optically transparent dielectric material; and 
at least partially defining the second resonant space in the optically transparent dielectric material includes forming a second M by N array of least partially defined second resonant spaces in the optically transparent dielectric material,
the first M by N array adjacent to the second M by N array, each first resonant space aligned with, and electromagnetically coupled to, a corresponding second resonant space, and each first resonant space separated from the corresponding second resonant space by the intermediate ground plane.

28. The method of Claim 27, further comprising electromagnetically coupling each first resonant space to the corresponding second resonant space by providing a corresponding aperture, devoid of conductive material, in the intermediate ground plane separating the first resonant space from the corresponding second resonant space.

29. The method of Claim 21, [[wherein at least partially defining the first resonant space in the optically transparent dielectric material includes forming a first M by N array of at least partially formed first resonant spaces in the optically transparent dielectric material.

further comprising inductively coupling the first ground plane to the first RF I/O region.

31. A method of making a radio frequency device, the method comprising: 
at least partially defining an antenna resonant space in an optically transparent dielectric material by depositing a conductive material on a first plurality of [[at least partially closed ]] sidewall regions formed by etching first portions within the optically transparent dielectric material after irradiating the first portions with laser energy, 
forming an antenna element on a first surface of the optically transparent dielectric material, the antenna element at least partially enclosing a first open end of a first plurality of at least partially closed conductive sidewall layers formed by depositing the conductive material on the first sidewall regions [[
at least partially defining a filter resonant space in the optically transparent dielectric material by depositing conductive material on a second [[plurality of [[at least partially closed sidewall regions formed by etching second portions within the optically transparent dielectric material after irradiating the second portions with laser energy; 
forming a second ground plane on a second surface, opposite the first surface, of the optically transparent dielectric material, the second surface at least partially enclosing an open end of a second plurality of at least partially closed conductive sidewall layers formed by depositing the conductive material on the second sidewall regions, the filter resonant space adjacent and electromagnetically coupled to the antenna resonant space, an intermediate ground plane located at least partially between the antenna resonant space and the filter resonant space; 
forming a radio frequency input-output (RF I/O) region at the second surface, the second ground plane spaced apart from, and located about a perimeter of at least a portion of, the RF I/O region.

32. The method of Claim 31, [[further comprising]] wherein
at least partially defining the antenna resonant space in the optically transparent dielectric material includes forming an M by N antenna array of at least partially formed antenna resonant spaces in the optically transparent dielectric material, a center of each adjacent antenna resonant space in a common row or in a common column separated by a distance based on a wavelength of an operating frequency of the radio device; 
at least partially defining the filter resonant space in the optically transparent dielectric material includes forming an M by N filter array of at least partially formed filter resonant spaces in the optically transparent dielectric material,
the M by N antenna array adjacent to the M by N filter array, each antenna resonant space aligned with, and electromagnetically coupled to, a corresponding filter resonant space, and each antenna resonant space separated from the corresponding filter resonant space by an intermediate ground plane.

33. The method of Claim 32, further comprising inductively coupling the second ground plane to the RF I/O region of each filter resonant space.


03/14/2022
1. A method for forming a radio frequency device, comprising: 
irradiating, with laser energy, a first three dimensional structure in a first optically transparent dielectric layer, the first three dimensional structure including a first plurality of sidewall regions extending at least partially between a first surface and a second surface of the first optically transparent dielectric layer; 
etching the first three dimensional structure to form a first three dimensional cavity structure; 
depositing metal in the first three dimensional cavity structure to form a first at least partially closed conductive sidewall layer extending at least partially between the first surface and the second surface of the first optically transparent dielectric layer; 
forming a first radio frequency input-output (RF I/O) region and a first ground plane on the first surface of the first optically transparent dielectric layer, the first ground plane spaced apart from, and located about, a perimeter of the first RF I/O region, wherein the [deposited metal]] first at least partially closed conductive sidewall layer and a first opposite conductive sidewall opposite the first at least partially closed conductive sidewall layer at least partially [[defines]] define a first resonant space in the first optically transparent dielectric layer. 

3. The method of claim 1, further comprising: 
irradiating, with laser energy, a second three dimensional structure in a second optically transparent dielectric layer, the second three dimensional structure including a second plurality of sidewall regions extending at least partially between the first surface and the second surface of the second optically transparent dielectric layer,
etching the second three dimensional structure to form a second three dimensional cavity structure; 
depositing metal in the second three dimensional cavity structure to form a second at least partially closed conductive sidewall layer extending at least partially between the first surface and the second surface of the second optically transparent dielectric layer, 
wherein the [[deposited metal]] second at least partially closed conductive sidewall layer and a second opposite conductive sidewall opposite the second at least partially closed conductive sidewall layer at least partially [[defines]] define a second resonant space in the second optically transparent dielectric layer.

6. The method of claim 3, further comprising: 
depositing metal on the first surface of the second optically transparent dielectric layer; 
depositing metal on the second surface of the first optically transparent dielectric layer; 
combining the [[metalized]] metal deposited on the second surface of the first optically transparent dielectric layer with the [[metalized]] metal deposited on the first surface of the second optically transparent dielectric layer, the first resonant space adjacent and electromagnetically coupled to the second resonant space, 
metal deposited on the first surface and the [[metalized]] metal deposited on the second surface form a third ground plane between the first resonant space and the second resonant space

7. The method of claim 8, [[wherein]]further comprising electromagnetically coupling the first resonant space to the second resonant space by [[includes]]patterning a first aperture on the metal deposited on the first surface of the second optically transparent dielectric layer and patterning a second aperture on the second surface of the first optically transparent dielectric layer, the first aperture aligned with the second aperture when the [[metalized]] metal deposited on the second surface of the first optically transparent dielectric layer is combined with the [[metalized]] metal deposited on the first surface of the second optically transparent dielectric layer.

21.  A method of making a radio frequency device, the method comprising: 
at least partially defining a first resonant space in an optically transparent dielectric material by depositing conductive material on a first [[set]] plurality of [[at least partially closed sidewalls]] sidewall regions formed by etching first portions of the optically transparent dielectric material after irradiating the first portions with laser energy; 
forming a first ground plane on a first surface of the optically transparent dielectric material, the first ground plane at least partially enclosing an open end of a first [[set]] plurality of at least partially closed conductive [[sidewalls]] sidewall layers formed by depositing the conductive material on the first plurality of sidewall regions; 
forming a first radio frequency input-output (RF I/O) region at the first surface, the first ground plane spaced apart from, and located about a perimeter of at least a portion of the first RF I/O region.


22.  The method of claim 21, further comprising: 
at least partially defining a second resonant space in the optically transparent dielectric material by depositing conductive material on a second [[set]] plurality of at least partially closed [[sidewalls]]sidewall regions formed by etching second portions of the optically transparent dielectric material after irradiating the second portions with laser energy, the second resonant space adjacent and electromagnetically coupled to the first resonant space; 
forming an intermediate ground plane by depositing conductive material on an intermediate wall portion formed by etching the optically transparent dielectric material after irradiating the intermediate wall portion with laser energy, the intermediate ground plane defining a boundary between the first resonant space and the second resonant space.

23.  The method of Claim 22, further comprising etching the first and second portions of the optically transparent dielectric material so that the first [[set]] plurality of at least partially closed conductive [[sidewalls]] sidewall layers have [[has]] a structure different from a structure of a second [[set]] plurality of at least partially closed [[sidewalls]] conductive sidewall  layers formed by depositing the conductive material on the second plurality of at least partially closed sidewall layers.

24.  The method of Claim 22, further comprising combining a first optically transparent dielectric layer comprising the first resonant space with a second optically transparent dielectric layer comprising the second resonant space, wherein the combined first and second optically transparent dielectric materials constitute the optically transparent dielectric material.

25.  The method of Claim 22, further comprising: 
forming a second ground plane on a second surface, opposite the first surface, of the optically transparent dielectric material, the second ground plane at least partially enclosing an open end of a second [[set]] plurality of at least partially closed conductive [[sidewalls]] sidewall layers formed by depositing the conductive material on the second at least partially closed sidewall; 
forming a second RF I/O region at the second surface, the second ground plane spaced apart from, and located about a perimeter of at least a portion of, the second RF I/O region.

27.  The method of Claim 22, [[further comprising]]wherein
at least partially defining the first resonant space in the optically transparent dielectric material includes forming a first M by N array of at least partially defined first resonant spaces in the optically transparent dielectric material; and 
at least partially defining the second resonant space in the optically transparent dielectric material includes forming a second M by N array of least partially defined second resonant spaces in the optically transparent dielectric material,
the first M by N array adjacent to the second M by N array, each first resonant space aligned with, and electromagnetically coupled to, a corresponding second resonant space, and each first resonant space separated from the corresponding second resonant space by the intermediate ground plane.

28.  The method of Claim 27, further comprising electromagnetically coupling each first resonant space to the corresponding second resonant space by providing a corresponding aperture, devoid of conductive material, in the intermediate ground plane separating the first resonant space from the corresponding second resonant space.

29.  The method of Claim 21, [[further comprising]] wherein at least partially defining the first resonant space in the optically transparent dielectric material includes forming a first M by N array of at least partially formed first resonant spaces in the optically transparent dielectric material.

30.  The method of Claim 21, further comprising inductively coupling the first ground plane to the first RF I/O region.

31.  A method of making a radio frequency device, the method comprising: 
at least partially defining an antenna resonant space in an optically transparent dielectric material by depositing a conductive material on a first plurality of [[at least partially sidewall regions formed by etching first portions within the optically transparent dielectric material after irradiating the first portions with laser energy, 
forming an antenna element on a first surface of the optically transparent dielectric material, the antenna element at least partially enclosing a first open end of a first  plurality of at least partially closed conductive sidewall layers formed by depositing the conductive material on the first sidewall regions [[sidewalls]]; 
at least partially defining a filter resonant space in the optically transparent dielectric material by depositing conductive material on a second [[set]] plurality of [[at least partially closed]] sidewall regions formed by etching second portions within the optically transparent dielectric material after irradiating the second portions with laser energy; 
forming a second ground plane on a second surface, opposite the first surface, of the optically transparent dielectric material, the second surface at least partially enclosing an open end of a second plurality of at least partially closed conductive sidewall layers formed by depositing the conductive material on the second sidewall regions, the filter resonant space adjacent and electromagnetically coupled to the antenna resonant space, an intermediate ground plane located at least partially between the antenna resonant space and the filter resonant space; 
forming a radio frequency input-output (RF I/O) region at the second surface, the second ground plane spaced apart from, and located about a perimeter of at least a portion of, the RF I/O region.

32.  The method of Claim 31, [[further comprising]] wherein
at least partially defining the antenna resonant space in the optically transparent dielectric material includes forming an M by N antenna array of at least partially formed antenna resonant spaces in the optically transparent dielectric material, a center of each adjacent antenna resonant space in a common row or in a common column separated by a distance based on a wavelength of an operating frequency of the radio device; 
at least partially defining the filter resonant space in the optically transparent dielectric material includes forming an M by N filter array of at least partially formed filter resonant spaces in the optically transparent dielectric material,
the M by N antenna array adjacent to the M by N filter array, each antenna resonant space aligned with, and electromagnetically coupled to, a corresponding filter resonant space, and each antenna resonant space separated from the corresponding filter resonant space by an intermediate ground plane.

33.  The method of Claim 32, further comprising inductively coupling the second ground plane to the RF I/O region of each filter resonant space.

Statement of Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Independent claims 1, 21, and 31 are directed towards methods for forming/making a radio frequency device. The prior art fails to disclose or render obvious all the limitations of claims 1, 21, and 31 respectively according to any of the proposed examiner amendments above. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claims 1, 21, and 31: 
irradiating and etching first portions of an optically transparent dielectric layer to form a first plurality of sidewall regions in the dielectric layer, depositing conductive material in the sidewall regions to form a first plurality of at least partially closed conductive sidewall layers, and forming a radio frequency input-output region and a first ground plane on a first surface of the dielectric material with the ground plane spaced from and located about a perimeter of the input-output region, wherein the at least partially closed conductive sidewall layers at least partially define a first resonant space in the dielectric layer.

The most pertinent prior art are the following that disclose similar subject matter but do not alone or in combination with the prior art of record disclose or render obvious the claims according to any of the above proposed examiner amendments:
US 2015/0349398 that discloses a method of manufacturing a mode converter including forming conductor pins in a glass substrate by first irradiating the substrate with a laser followed by etching the irradiated portion to form a cavity in the substrate, then filling the cavity with conductive material to form a pin. This reference does not disclose forming a radio frequency input output region and a ground plane surrounding the input-output region on a face of the substrate or that the conductive sidewalls formed in the substrate at least partially define a resonant space.
US 2006/0092079 discloses a method of manufacturing a ceramic antenna using an optically transparent dielectric material and including the formation of input/output contact pads (101) formed over a ground plane (133). This reference does not disclose the steps of irradiating, etching, and depositing conductive material to form a plurality of at least partially closed conductive sidewall layers in an optically transparent dielectric layer to at least partially define a resonant space in the dielectric layer, or forming a ground plane on the dielectric 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157. The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729